Title: To George Washington from Major General Benedict Arnold, 22 June 1778
From: Arnold, Benedict
To: Washington, George


                    
                        Dear General
                        Philada June 22d 1778, Monday 10 oClock P.M.
                    
                    Your Excellency’s favour of the 21st respecting the Militia, I received at 3 oClock this evening, and immediately, had as many Inhabitants collected at the Coffe House as I could Notify, Fifty Volunteers have engaged to go with General Cadwalader, who this minute Informs me He expects to collect a considerable Number more in the morning, in the City; I cannot flatter myself with procuring many in the Vicinity, these are unarmed, search is makeing for all the Arms in the City—I have Ventured to Order Colonel Jackson to March at three oClock to’morrow morning with the Troops under his Command, these with the Volunteers & four hundred Men now in the Enemies rear, will make a formidable Body, Their places are supplied by Colonel Proctors Regiment who will do Garrison duty.
                    Untill a sufficient Number of Convallescents can arive from, Valley Forge for which purpose I intend giveing an Order which I trust will meet Your Excellencys Approbation—One hundred and Odd Deserters from the Enemy have arived in Town this day, the whole Number is little short of three hundred, & great Numbers I am informed are scatter’d thro the Jersies.
                    Your Excellencys favr of yesterday By the Indians, was delivered me this Evening, particular Attention shall be paid to the Contents. I am with the greatest Respect and Esteem Your Excellencys Most Obedt Hble Servt
                    
                        B. Arnold
                    
                